Exhibit 10.1
 

 
AMENDMENT NO. 1 TO
AMENDED AND RESTATED
WAREHOUSING CREDIT AND SECURITY AGREEMENT


This Amendment No. 1 to Amended and Restated Warehousing Credit and Security
Agreement (this “Amendment”), is dated as of May 29, 2009, by and among
Centerline Mortgage Capital Inc., a Delaware corporation (“CMC”), Centerline
Mortgage Partners Inc., a Delaware corporation (“CMP,” and, collectively with
CMC, the “Borrowers”), the lenders from time to time party to the Credit
Agreement (as defined below) and Bank of America, N.A., as agent for the Lenders
(in such capacity, the “Agent”).
 
R E C I T A L S


A.           The Agent, the Lenders, and the Borrowers are parties to that
certain Amended and Restated Warehousing Credit and Security Agreement, dated as
of May 30, 2008 (as amended and/or restated from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the same meanings herein as ascribed to them in the Credit Agreement.
 
B.           Pursuant to the terms of that certain Assignment and Acceptance,
dated as of the date hereof, between SunTrust Bank (“SunTrust”) and Bank of
America, N.A. (“BofA”), SunTrust irrevocably sold and assigned to BofA, and BofA
irrevocably purchased and assumed from SunTrust, 100% of SunTrust’s Commitment
under the Credit Agreement and 100% of the aggregate principal balance of all
Obligations owed to SunTrust under the Credit Agreement as of the date hereof
(the “Assignment”).
 
C.           The Borrowers have requested that the Agent and the Lenders extend
the stated Maturity Date of the Credit Agreement until June 30, 2009 and make
certain other amendments to the Credit Agreement as herein described; and
 
D.           In response to such request, the Agent and the Lenders have agreed
to amend the Credit Agreement solely upon the terms and conditions set forth
herein.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the Agent, the Lenders, and the Borrowers,
the parties hereto agree as follows:
 
Section 1.                                Extension of Maturity Date.  The
definition of “Maturity Date” set forth in Section 1.1 of the Credit Agreement
is hereby amended by deleting it in its entirety and replacing it with the
following:
 
“ ‘Maturity Date’ means the earlier of June 30, 2009 or the date upon which the
whole of the Commitments are terminated or the Loan is accelerated in accordance
with the applicable provisions of this Agreement.”
 
Section 2.                                Reduction of Commitment.  In
connection with the Assignment, the parties hereby agree that the total
Commitment under the Credit Agreement shall hereby be reduced to
$100,000,000.  In furtherance of the foregoing, the Credit Agreement is hereby
amended as follows:
 
 

--------------------------------------------------------------------------------


 
(a)           Amendment to Commitment.  The definition of “Commitment” set forth
in Section 1.1 of the Credit Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:
 
“ ‘Commitment’ means the commitment of the Lenders to make Advances hereunder in
an aggregate principal amount at any time outstanding that shall not exceed an
amount equal to ONE HUNDRED MILLION AND NO/100 DOLLARS ($100,000,000), subject
to any increases or decreases of such amount pursuant to the terms of this
Agreement; provided, however, that no Lender’s portion of such Advances may ever
exceed its Commitment Amount.”
 
(b)           Amendment to Schedule 1.  To reflect the Assignment and the
reduction of the Commitment hereunder, Schedule 1 to the Credit Agreement is
hereby amended by deleting it in its entirety and replacing in its stead the
revised Schedule 1 attached to this Amendment.
 
Section 3.                                Amendments to Credit Agreement.  In
accordance with Section 11.4 of the Credit Agreement, the Agent and the Lenders
hereby agree that the Credit Agreement is amended as follows:
 
(a)           Amendment to Applicable Rate.  The definition of “Applicable Rate”
set forth in Section 1.1 of the Credit Agreement is hereby amended by deleting
it in its entirety and replacing it with the following:
 
“ ‘Applicable Rate’ means, for any day, either (a) the Daily Floating LIBOR Rate
for such day, plus two and three-quarters percent (2.75%), or (b) if the Daily
Floating LIBOR Rate is unavailable (as described in the definition thereof),
then the Prime Rate for such day plus two and three-quarters percent (2.75%).”
 
(b)           Amendment to definition of FHA Construction Mortgage Loan.  The
definition of “FHA Construction Mortgage Loan” set forth in Section 1.1 of the
Credit Agreement is hereby amended by deleting it in its entirety and replacing
it with the following:
 
“ ‘FHA Construction Mortgage Loan’ means a FHA fully insured Mortgage Loan for
the construction or rehabilitation of either (a) a Multifamily Property or other
Mortgaged Property, or (b) as described in Section 232 of the National Housing
Act (12 U.S.C. 1715w), a nursing home, intermediate care facility, board and
care home, or assisted-living facility, in either case, originated in compliance
with FHA requirements applicable to such Mortgage Loan.”
 
(c)           Amendment to definition of Investor.  The definition of “Investor”
set forth in Section 1.1 of the Credit Agreement is hereby amended by deleting
it in its entirety and replacing it with the following:
 
“ ‘Investor’ means Fannie Mae, Freddie Mac, or any of the entities listed on
Exhibit G attached hereto, which list may be amended from time to time by the
Agent to reflect the elimination or addition of certain approved
Investors.  Absent manifest error, the Agent’s records indentifying these
Investors and reflecting those Investors which have, from time to time, been
removed from, or added to, Exhibit G shall be conclusive.  The Agent may from
time to time, and, at the reasonably request of the Borrower, shall, create an
updated Exhibit G reflecting the then current Investors and furnish such updated
list to the Borrowers at the address provided in Section 9 of the Agreement.”
 
 
- 2 -

--------------------------------------------------------------------------------


 
 
(d)           Amendment to definition of Material Adverse Change.  The
definition of “Material Adverse Change” set forth in Section 1.1 of the Credit
Agreement is hereby amended by deleting subsection (a) thereof in its entirety
and replacing it with the following: “(a) in the financial condition, business,
affairs or operations of the Borrower, or Centerline Holding Company, a Delaware
statutory trust.”
 
(e)           Amendment to Section 2.5(c)(1).  Section 2.5(c)(1) of the Credit
Agreement is hereby amended by deleting subsection (y) thereof in its entirety
and replacing it with the following:  “(y) the date which is sixty (60) days
from the date of the funding of such Advance.”
 
(f)           Amendment to Section 2.5(c)(6).  Section 2.5(c)(6) of the Credit
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:  “6.  On the date the Pledged Loan or a Lien prior to the Pledged
Loan is defaulted and, if the default is non-monetary, remains in default for a
period of thirty (30) days or more.”
 
(g)           Amendment to Section 2.8(b).  Section 2.8(b) of the Credit
Agreement is hereby amended by deleting the first sentence thereof in its
entirety and replacing it with the following: “An unused fee in the an amount
equal to the Daily Unused Amount (if a positive number), multiplied by
twenty-five (25) basis points per annum.”
 
(h)           Amendment to Section 2.8(c).  Section 2.8(c) of the Credit
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
 
“(c)           Miscellaneous Fees.      The Borrower shall pay to the Agent,
promptly following an invoice therefor,  miscellaneous fees including:
 
(i)           Wire transfer fees customarily charged by the Agent;
 
(ii)           Customary handling fees of $100 per transaction involving
theCollateral;
 
(iii)           Customary handling fees of $50 per transaction
involvingMortgage-backed Securities; and
 
(iv)           Custody account fees based on the Agent’s schedule of chargesand
fees that are customary for similar services.”
 
(i)           Amendment to Section 6.2.  Section 6.2 of the Credit Agreement is
hereby amended by adding a new subsection (j) thereto as follows:
 
 
 
- 3 -

--------------------------------------------------------------------------------


 
“(j)           Within three (3) Business Day of the Borrower’s receipt thereof,
copies of any letters or communications from Freddie Mac or Fannie Mae informing
the Borrower of events resulting in a reduction or dilution of business
arrangements with such entity.”
 
(j)           Amendment to Section 8.1.  Section 8.1 of the Credit Agreement is
hereby amended by deleting the word “or” at the end of subsection (p) thereof in
its entirety, deleting the period at the end of subsection (q) thereof and
replacing it with “; or” and adding a new subsection (r) immediately thereafter
as follows:
 
“(r)           Failure of Centerline Holding Company, a Delaware business trust,
to pay, or any default in the payment of any principal or interest on, any
indebtedness for borrowed money beyond any period of grace provided; or breach
or default with respect to any other material term of any other indebtedness for
money borrowed under the loan agreement, mortgage, indenture or other agreement
relating thereto, if the effect of such failure, default or breach is to cause,
or to permit the holder or holder thereof (or a trustee on behalf of such holder
or holders) to cause, such indebtedness of Centerline Holding Company to become
or be declared due prior to its stated maturity (upon the giving or receiving of
Notice, lapse of time, both or otherwise).
 
(k)          Amendment to Exhibit A.  Exhibit A to the Credit Agreement is
hereby amended by deleting it in its entirety and replacing in its stead the
revised Exhibit A attached to this Amendment.
 
(l)           Amendment to Exhibit B.  Exhibit B to the Credit Agreement is
hereby amended by deleting it in its entirety and replacing in its stead the
revised Exhibit B attached to this Amendment.
 
(m)          Amendment to Exhibit C.  Exhibit C to the Credit Agreement is
hereby amended by deleting it in its entirety and replacing in its stead the
revised Exhibit C attached to this Amendment.
 
(n)           Amendment to Exhibit G.  Exhibit G to the Credit Agreement is
hereby amended by deleting it in its entirety and replacing in its stead the
revised Exhibit G attached to this Amendment.
 
(o)           Amendment to Disclosure Schedules of Borrowers.  The Borrowers’
disclosure schedules to the Credit Agreement, including, without limitation,
Schedule 5.4, Schedule 5.22, Schedule 6.10, Schedule 7.16 and Schedule 7.17, are
hereby amended by deleting them in their entirety and replacing in their stead
the revised disclosure schedules attached to this Amendment as Attachment A.
 
Section 4.                                Waiver of Compliance with Section
7.18.  In accordance with Section 11.4 of the Credit Agreement, and
notwithstanding anything in the Credit Agreement to the contrary, the Agent and
the Lenders hereby agree to waive (i) compliance with Section 7.18 of the Loan
Agreement and (ii) any Default under the Credit Agreement or any Loan Document
which may have resulted or may result from the Borrowers’ non-compliance with
Section 7.18, solely to the extent that such non-compliance relates to the
Borrowers’ grant of a security interest in existing and future Servicing
Contracts to BofA in connection with that certain Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of December 19, 2008, by and among
Centerline Holding Company and Centerline Capital Group Inc., as the borrowers,
the guarantors and lenders party thereto from time to time and BofA, as agent on
behalf of the lenders.  For the sake of clarity, the foregoing waiver does not
and shall not create, give rise to or permit the grant of a security interest in
any Servicing Contract if the grant of a security interest therein is prohibited
thereby or would constitute a breach or default thereunder or would result in
the termination thereof (including, by way of example, Servicing Contracts
pursuant to which CMC or CMP service Mortgage Loans transferred to Freddie Mac
or Fannie Mae). 
 
 
- 4 -

--------------------------------------------------------------------------------


 
 
Section 5.        Consent to Transfer of Assets from CMC to CMP.  In accordance
with Section 7.12 of the Credit Agreement, and in reliance upon the description
of such transaction provided to the Agent in that certain Letter Agreement re:
Collateral for Reimbursement Obligations under Master Agreements with Freddie
Mac, dated as of April 30, 2009, by and among Freddie Mac and CMC, a copy of
which is attached hereto as Attachment B (the “Letter Agreement”), the Required
Lenders hereby consent to CMC’s transfer of those certain mortgage servicing
rights of CMC relating to its business with Freddie Mac, as set forth on
Attachment C hereto (the “Freddie MSRs”), to CMP in connection with Freddie Mac
permitting CMP to originate and service loans for Freddie Mac without obtaining
additional letters of credit or third party guarantees in support of CMP’s
credit.
 
Section 6.         Representations and Warranties.  The Borrowers, jointly and
severally, represent and warrant to the Lenders as of the effective date of this
Amendment that, assuming the due execution and delivery of this Amendment: (a)
no Default or Event of Default is in existence, from and after, or will result
from, the execution and delivery of this Amendment or the consummation of any
transactions contemplated hereby; (b) each of the representations and warranties
of the Borrowers in the Credit Agreement and the other Loan Documents is true
and correct in all material respects on the effective date of this Amendment
(except for representations and warranties limited as to time or with respect to
a specific event, which representations and warranties shall continue to be
limited to such time or event); and (c) this Amendment and the Credit Agreement
(as amended by this Amendment) are legal, valid and binding agreements of the
Borrowers and are enforceable against them in accordance with their terms.
 
Section 7.         Ratification.  Except as hereby amended, the Credit
Agreement, all other Loan Documents and each provision thereof are hereby
ratified and confirmed in every respect and shall continue in full force and
effect, and this Amendment shall not be, and shall not be deemed to be, a waiver
of any Default or Event of Default or of any covenant, term or provision of the
Credit Agreement or the other Loan Documents.
 
Section 8.         Conditions Precedent.  The agreements set forth in this
Amendment are conditional and this Amendment shall not be effective until
receipt by the Agent of the following: (i) a fully-executed counterpart original
of this Amendment and (ii) payment by the Borrowers of the fees referenced in
the side letter of even date herewith between the Borrowers and the Agent, and
all of the Agent’s other fees, costs and expenses associated with the
preparation, negotiation, execution and delivery and administration of this
Amendment and the Credit Agreement accrued through the date hereof, including,
without limitation, the Agent’s attorneys’ fees.
 
 
- 5 -

--------------------------------------------------------------------------------


 
 
 
Section 9.          Counterparts.  This Amendment may be executed and delivered
in any number of counterparts with the same effect as if the signatures on each
counterpart were upon the same instrument.
 
Section 10.        Amendment as Loan Document.  Each party hereto agrees and
acknowledges that this Amendment constitutes a “Loan Document” under and as
defined in the Credit Agreement.
 
Section 11.        Governing Law.  This Amendment shall in all respects be
governed, construed, applied and enforced in accordance with the internal laws
of the State of New York without regard to principles of conflicts of laws.
 
Section 12.        Successors and Assigns.  This Amendment shall be binding upon
each of the Borrowers, the Lenders, the Agent and their respective successors
and assigns, and shall inure to the benefit of each of the Borrowers, the
Lenders and the Agent.
 
Section 13.         Headings.  Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
Section 14.         Expenses.  Each Borrower jointly and severally agrees to
promptly reimburse the Agent and the Lenders for all expenses, including,
without limitation, reasonable fees and expenses of outside legal counsel, it
has heretofore or hereafter incurred or incurs in connection with the
preparation, negotiation and execution of this Amendment and all other
instruments, documents and agreements executed and delivered in connection with
this Amendment.
 
Section 15.         Integration.  This Amendment contains the entire
understanding of the parties hereto with regard to the subject matter contained
herein.  This Amendment supersedes all prior or contemporaneous negotiations,
promises, covenants, agreements and representations of every nature whatsoever
with respect to the matters referred to in this Amendment, all of which have
become merged and finally integrated into this Amendment.  Each of the parties
hereto understands that in the event of any subsequent litigation, controversy
or dispute concerning any of the terms, conditions or provisions of this
Amendment, no party shall be entitled to offer or introduce into evidence any
oral promises or oral agreements between the parties relating to the subject
matter of this Amendment not included or referred to herein and not reflected by
a writing included or referred to herein.
 
Section 16.          No Course of Dealing.  The Agent and the Lenders have
entered into this Amendment on the express understanding with the Borrowers that
in entering into this Amendment the Agent and the Lenders are not establishing
any course of dealing with the Borrowers.  The Agent’s and the Lenders’ rights
to require strict performance with all of the terms and conditions of the Credit
Agreement and the other Loan Documents shall not in any way be impaired by the
execution of this Amendment.  None of the Agent and the Lenders shall be
obligated in any manner to execute any further amendments or waivers and if such
waivers or amendments are requested in the future, assuming the terms and
conditions thereof are satisfactory to them, the Agent and the Lenders may
require the payment of fees in connection therewith.  Each of the Borrowers
agrees that none of the ratifications and reaffirmations set forth herein, nor
the Agent’s nor any Lender’s solicitation of such ratifications and
reaffirmations, constitutes a course of dealing giving rise to any obligation or
condition requiring a similar or any other ratification or reaffirmation from
the Borrowers with respect to any subsequent modification, consent or waiver
with respect to the Credit Agreement or any other Loan Document.
 
 
- 6 -

--------------------------------------------------------------------------------


 
Section 17.           Waiver and Release.


(a)           The Borrowers acknowledge and agree that, to their knowledge, as
of the date hereof:  (i) none of the Borrowers have any claim or cause of action
against the Agent or the Lenders arising out of, under or in any way relating to
the Credit Agreement or the Loan Documents (including this Amendment), any
documents, instruments, agreements, dealings or other matters in connection with
the Loan Documents, the transactions contemplated by the Loan Documents, or any
actions taken or not taken by the Agent or the Lenders in connection therewith;
(ii) none of the Borrowers have any offset rights, counterclaims or defenses of
any kind against payment and performance of the obligations under the Loan
Documents; and (iii) the Agent and the Lenders have heretofore properly
performed and satisfied in a timely manner all of their obligations to the
Borrowers under the Loan Documents.


(b)           In consideration of the amendments provided by and the covenants
of the Agent and the Lenders herein, the Borrowers agree to eliminate any
possibility that any past conditions, acts, omission, events, circumstances or
matters, of which any of the Borrowers have knowledge as of the date hereof,
would impair or otherwise adversely affect any of the rights, interests,
contracts, collateral security or rights and remedies of the Agent or the
Lenders under the Loan Documents.  Therefore, each of the Borrowers, on their
own behalf and on behalf of each of their respective successors and assigns,
hereby waives, releases and discharges the Agent and the Lenders, from any and
all claims, demands, actions or causes of action of which any of the Borrowers
have knowledge on or before the date hereof and arising out of, under or in any
way relating to the Loan Documents (including this Amendment), any documents
instruments, agreements, dealings or other matters connected with the Loan
Documents, the transactions contemplated by the Loan Documents or any actions
taken or not taken by the Agent or the Lenders in connection therewith,
including, without limitation, all matters, claims, transactions or things
occurring on or prior to the date hereof of which any of the Borrowers have
knowledge.  The waivers, releases and discharges in this paragraph shall be
effective regardless of any other event that may occur or not occur prior to, or
on or after the date hereof.
 
 
- 7 -

--------------------------------------------------------------------------------


 
 
Section 18.           Jury Trial Waiver.  THE BORROWERS, THE AGENT AND THE
LENDERS BY ACCEPTANCE OF THIS AMENDMENT MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AMENDMENT, THE CREDIT AGREEMENT, OR ANY OTHER CREDIT DOCUMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING,
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF THE LOAN OR
ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NO PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.
 
[Remainder of the page intentionally left blank – Signatures appear on next
page]

 
- 8 -

--------------------------------------------------------------------------------

 
 

 
in witness whereof, the undersigned have executed and delivered this Amendment
as of the date first set forth above.



 
BORROWERS:
 
 
CENTERLINE MORTGAGE CAPITAL INC.
 
   
By:
       
(Signature)
 
             
(Printed Name and Title)
 
   
CENTERLINE MORTGAGE PARTNERS INC.
 
   
By:
       
(Signature)
 
             
(Printed Name and Title)
 
       
AGENT AND LENDER:
 
 
BANK OF AMERICA, N.A.
 
   
By:
       
(Signature)
 
             
(Printed Name and Title)
 

 
 
 

Signature Page to Amendment No. 1 to Amended and Restated Warehousing Credit and
Security Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1:  LENDERS AND COMMITMENTS


 
 
Lender
 
 
Commitment Amount
 
 
Address for Notices
 
 
Address for Advance Requests
 
 
Bank of America, N.A.
 
 
$100,000,000.00
 
 
Bank of America, N.A.
One Federal Street, 4th Floor
Mail Code :  MA5-503-04-16
Boston, Massachusetts 02110
Attn:: Mr. John F. Simon
  Senior Vice President
email: john.f.simon@bankofamerica.com
telephone: 617-346-4272
 
 
Bank of America, N.A.
One Federal Street, 4th Floor
Mail Code :  MA5-503-04-16
Boston, Massachusetts 02110
 
 
Attn:  Pauline Lettieri
          Assistant Vice President
email:  pauline.lettieri@bankofamerica.com
telephone: 617-346-4008
 
 
Attn:   Jordan A. Casella
           Vice President
email:  jordan.a.casella@bankofamerica.com
telephone:  617-346-0733
 
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A:  ADVANCE REQUEST
 
______________________________________________________________________________
 
Centerline Mortgage Capital Inc. and Centerline Mortgage Partners Inc.
 
Date of Request: _____________ ___, 2008
 
The undersigned hereby gives Notice pursuant to that certain Warehousing Credit
and Security Agreement dated as of May 30, 2008 (as amended and/or restated from
time to time) of its request to have the following Advance made to it on
______________, 2009.
 
ELIGIBLE LOAN TYPE:                  □ FANNIE MAE DUS MORTGAGE LOAN
    □ OTHER FANNIE MAE MORTGAGE LOAN
    □ FREDDIE MAC MORTGAGE LOAN
    □ FHA CONSTRUCTION MORTGAGE LOAN
    □ FHA PROJECT MORTGAGE LOAN


STATUS OF ELIGIBLE LOAN:       □ FIRST MORTGAGE LOAN
    □ SECOND MORTGAGE LOAN (if permitted)
    □ THIRD MORTGAGE LOAN (if permitted)


 
Loan No.:
____________________________                                                                                     Warehouse
Date: _____________________
Project Name:
_________________________                                                                                     Contract/Pool
No.: ____________________
Project State and Zip Code: ______________
 
Mortgage Note Amount:
________________                                                                                     Interest
Rate: ________________________
Mortgage Note Date: ___________________
Advance Amount: __________
 
Approved Warehouse Amount:
___________                                                                                     Endorsement
Amount: _________________
Cumulative Endorsement Amount: ________
 
Investor:
___________________________                                                                                     Expiration
Date: ______________________
Committed Purchase Price: ______________
 
Title Company/Closing Agent:
____________________________________________________
Title Contact
Person:  __________________                                                                           Phone
No.: __________________________
Title Company Address: _________________________________________________________
 
Security Rate:
___________                                                      Issue Rate:
______________                                                      Maturity
Date: _________________
 
WIRE TRANSFER INFORMATION
 


 
WIRE #1
 
Wire Amount:
________________________                                                                                     Date
of Wire: ________________________
 
Receiving Bank:
______________________                                                                                     ABA
No.: ___________________________
 
City & State: _________________________
 
Credit Account Name:
__________________                                                                                     Number:
____________________________
 
Advise:
______________________________                                                                                     Phone:
_____________________________
 
Email Address:
 


 
WIRE #2
 
Wire Amount:
________________________                                                                                     Date
of Wire: ________________________
 
Receiving Bank:
______________________                                                                                     ABA
No.: ___________________________
 
City & State: _________________________
 
Credit Account Name:
__________________                                                                                     Number:
____________________________
 
Advise:
______________________________                                                                                     Phone:
_____________________________
 
Email Address:
 
 
 

--------------------------------------------------------------------------------


 
 
As applicable, ______________________________ (the “Borrower”) hereby grants a
security interest to Bank of America, N.A., as Agent (the “Agent”) for a
syndicate of Lenders (the “Lenders”), in all of Borrower’s right, title and
interest in and to the Mortgage Loan described above and all related Collateral
pursuant to Section 3.1 of that certain Amended and Restated Warehousing Credit
and Security Agreement, dated as of May 30, 2008, among the Borrower, the Agent
and the Lenders (as amended, restated, renewed or replaced, the “Agreement”).
Capitalized terms used in this Advance Request without further definition have
the meanings set forth in the Agreement.
 
The undersigned represents and warrants as follows:
 
(a)           The Advance requested hereby complies with the requirements of the
Agreement.
 
(b)           Each representation and warranty made under Section 5 of the
Agreement is true and correct at and as of the date hereof and (except to the
extent the undersigned gives Notice to the Agent to the contrary prior to 5:00
p.m. on the Business Day before the requested date for the making of the
Advance) will be true and correct at and as of the time the Advance is made, in
each case both with and without giving effect to the Advance and the application
of the proceeds thereof, except to the extent of changes resulting from
transactions contemplated and permitted by this Agreement and the other Loan
Documents and changes occurring in the ordinary course of business that singly
or in the aggregate could not reasonably be expected to result in a Material
Adverse Change and except to the extent that such representations and warranties
relate expressly to an earlier date.
 
(c)           No Default has occurred and is continuing as of the date hereof or
would result from the making of the Advance or from the application of the
proceeds thereof if the Advance was made on the date hereof, and (except to the
extent the undersigned gives Notice to the Agent to the contrary prior to 5:00
p.m. on the Business Day before the requested date for the making of the
Advance) no Default will have occurred and be continuing at the time the Advance
is to be made or would result from the making of the Advance or from the
application of the proceeds thereof.
 
(d)           Borrower agrees to cause the Mortgage Note(s) and all other
required Collateral Documents to be delivered to the Agent no later than the
first Business Day after the date of the Advance made to fund the Mortgage Loan
or the second Business Day after the date of the Advance if delivery is not
practical due to the time of the settlement; provided that the foregoing is not
applicable where Freddie Mac is the Investor, as Freddie Mac requires the
Mortgage Note and all required Collateral Documents to be delivered to their
office on or before the delivery date.  The Mortgage Note will be forwarded to
the Agent for endorsement immediately following closing.  The Agent will then
forward the original Mortgage Note to Freddie Mac.
 
 
 

--------------------------------------------------------------------------------


 

 
CENTERLINE MORTGAGE CAPITAL INC.
By:           ________________________________
          (Signature)
Its:           ________________________________
(Printed Name and Title)
 
      CENTERLINE MORTGAGE PARTNERS INC.
      By:                      ________________________________
                             (Signature)
      Its:                      ________________________________
                    (Printed Name and Title)

 
 

 
 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT B:  ELIGIBLE LOANS AND OTHER ASSETS
 
Lenders’ obligation to make Advances under Section 2 of the Agreement is subject
to the following limitations (in addition to all other limitations, terms and
conditions set forth in the Agreement):
 
 
1.
No Advance will be made against any Mortgage Loan that has been previously sold
or pledged to obtain financing (whether or not such financing constitutes Debt)
under another warehousing financing arrangement or a Gestation Agreement.

 
 
2.
No Advance will be made against any Mortgage Loan that Agent reasonably believes
may be based on untrue, incomplete or inaccurate or fraudulent information or
may otherwise be subject to fraud.

 
 
3.
No Advance will be made against a Mortgage Loan if the Advance will exceed the
Advance Rate applicable to that type of Eligible Loan at the time it is pledged.

 
 
4.
No Advance will be made against any Mortgage Loan originated and funded by a
third party (other than with funds provided by Borrower at closing to purchase
the Mortgage Loan) and subsequently purchased by such Borrower.

 
 
5.
No Advance will be made against a Special Fannie Mae Mortgage Loan.

 
 
6.
No Advance will be made against an FHA Construction Mortgage Loan unless (A)
Agent has at one time had or will obtain (as provided in Exhibit C-3) possession
of the related Mortgage Note and (B) the related Mortgage Note is in the
possession of a Person other than the Borrower or an Affiliate of the Borrower.

 
ELIGIBLE LOANS AND TERMS OF ADVANCES
 
Subject to compliance with the terms and limitations set forth below and the
terms, representations and warranties and the covenants in the Agreement
(including applicable Exhibits), each of the following Mortgage Loans is an
Eligible Loan for purposes of the Agreement:
 
1.         Fannie Mae DUS Mortgage Loan
 
 
(a)
Definition.
A permanent Mortgage Loan on a Multifamily Property originated under Fannie
Mae’s Delegated Underwriting and Servicing Guide, including, without limitation,
a Mortgage Loan secured by a mobile/manufactured home park.

 
 
(b)
Subordinate Mortgage Loan:
Permitted.

 
 
(c)
Sublimit:
No Limit.

 
 
 

--------------------------------------------------------------------------------


 
 
 
(d)
Committed/Uncommitted:
Purchase Commitment required.

 
 
(e)
Advance Rate:
100% of the lesser of (i) the Mortgage Note Amount or (ii) the Committed
Purchase Price.

 
 
(f)
Warehouse Period:
60 days for cash transactions.  60 days for an Agency Security issued by Fannie
Mae.

 
 
(g)
Shipped Period:
45 days for cash transactions.  60 days for an Agency Security issued by Fannie
Mae.

 
2.        Other Fannie Mae Mortgage Loan
 
 
(a)
Definition.
A permanent Mortgage Loan on a Multifamily Property covered by a Purchase
Commitment issued by Fannie Mae (other than a Fannie Mae DUS Mortgage Loan or a
Special Fannie Mae Mortgage Loan), including, without limitation, a Mortgage
Loan secured by a mobile/manufactured home park.

 
 
(b)
Subordinate Mortgage Loan:
Permitted.

 
 
(c)
Sublimit:
No limit.

 
 
(d)
Committed/Uncommitted:
Purchase Commitment required.

 
 
(e)
Advance Rate:
100% of the lesser of (i) the Mortgage Note Amount or (ii) the Committed
Purchase Price.

 
 
(f)
Warehouse Period:
60 days for cash transactions.  60 days for an Agency Security issued by Fannie
Mae.

 
 
(g)
Shipped Period:
45 days for cash transactions.  60 days for an Agency Security issued by Fannie
Mae.

 
3.           FHA Project Mortgage Loan
 
 
(a)
Definition. A permanent FHA fully-insured Mortgage Loan on a Multifamily
Property.

 
 
(b)
Subordinate Mortgage Loan:
Second Mortgage Loans permitted.

 
 
(c)
Sublimit:
No limit.

 
 
(d)
Committed/Uncommitted:
Purchase Commitment required.

 
 
(e)
Advance Rate:
 
100% of the lesser of (i) the Mortgage Note Amount or (ii) the Committed
Purchase Price.

 
 
(f)
Warehouse Period:
60 days.

 
 
 

--------------------------------------------------------------------------------


 
 
 
(g)
Shipped Period:
45 days.

 
4.           FHA Construction Mortgage Loan
 
 
(a)
Definition.
An FHA fully insured Mortgage Loan for the construction or rehabilitation of
either (a) a Multifamily Property or other Mortgaged Property, or (b) as
described in Section 232 of the National Housing Act (12 U.S.C. 1715w), a
nursing home, intermediate care facility, board and care home, or
assisted-living facility, in either case, originated in compliance with FHA
requirements applicable to such Mortgage Loan.

 
 
(b)
Subordinate Mortgage Loan:
Not permitted.

 
 
(c)
Sublimit:
No limit.

 
 
(d)
Committed/Uncommitted:
Purchase Commitment required.

 
 
(e)
Advance Rate:
100% of the lesser of (i) the Mortgage Note Amount or (ii) the Committed
Purchase Price.

 
 
(f)
Warehouse Period:
60 days.

 
 
(g)
Shipped Period:
45 days.

 
5.           Freddie Mac Mortgage Loan
 
 
(a)
Definition.
A permanent Mortgage Loan on a Multifamily Property covered by a Purchase
Commitment issued by Freddie Mac.

 
 
(b)
Subordinate Mortgage Loan:
Permitted.

 
 
(c)
Sublimit:
No limit.

 
 
(d)
Committed/Uncommitted:
Purchase Commitment required.

 
 
(e)
Advance Rate:
100% of the lesser of (i) the Mortgage Note Amount or (ii) the Committed
Purchase Price.

 
 
(f)
Warehouse Period:
60 days.

 
 
(g)
Shipped Period:
45 days

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C:  PROCEDURES AND DOCUMENTATION
 


·  
Exhibit C-1:                                Procedures and Documentation for
Warehousing Freddie Mac Mortgage Loans

 
·  
Exhibit C-2:                                Procedures and Documentation for
Warehousing Fannie Mae Mortgage Loans

 
·  
Exhibit C-3:                                Procedures and Documentation for
Warehousing FHA Mortgage Loans

 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
PROCEDURES AND DOCUMENTATION FOR WAREHOUSING FREDDIE MAC MORTGAGE LOANS
 
Capitalized terms used in this Exhibit without further definition have the
meanings set forth in the Amended and Restated Mortgage Warehousing Credit and
Security Agreement dated as of May 30, 2008 (as amended and/or restated from
time to time, and as any provision thereof may be waived, the “Agreement”) among
Centerline Mortgage Capital Inc., a Delaware corporation, Centerline Mortgage
Partners Inc., a Delaware corporation, the lenders from time to time party
hereto as defined on Schedule 1 (together with any successors and assigns
thereof, being hereinafter referred to individually as a “Lender” and
collectively as the “Lenders”) and Bank of America, N.A., in its capacity as one
of the Lenders and as agent (it and its successors in that capacity called the
“Agent”) for the Lenders
 
All documentation delivered pursuant to this Exhibit must be satisfactory to the
Agent in its sole discretion.
 
Freddie Mac form numbers used in this Exhibit are for convenience only and
Borrower must use the equivalent forms required at the time of delivery of a
Pledged Loan.
 
I.           AT LEAST 3 BUSINESS DAYS PRIOR TO THE ADVANCE DATE:
 
The Agent must receive an electronic mail from an Authorized Representative of
Borrower, providing the following information on the Pledged Loan:
 
 
(a)
Mortgagor’s name.

 
 
(b)
Project name.

 
 
(c)
Borrower’s case/loan number.

 
 
(d)
Expected Advance date.

 
 
(e)
Mortgage Note Amount.

 
 
(f)
Name, street address, e-mail address, telephone number and telecopier number of
Borrower’s closing attorney, title company or settlement attorney and contact
person.  Must identify who will be responsible for custody of closing documents
and delivery of required items to Agent.

 
Upon receipt of such electronic mail, in form and substance satisfactory to
Agent, Agent will issue its escrow instructions letter to the specified
Borrower’s closing attorney, title company and/or the settlement attorney, which
will include wiring information, bailee clauses and contact information at the
Agent for the delivery of the original Mortgage Note and related Collateral
Documents.
 
 

--------------------------------------------------------------------------------


 
 
II.        AT LEAST 1 BUSINESS DAY PRIOR TO THE ADVANCE DATE:
 
The Agent must receive the following:
 
 
(a)
An original, facsimile or electronic copy of an Advance Request (Exhibit A to
the Agreement) executed by an Authorized Representative of Borrower (facsimile
or electronic copy is acceptable for funding, with the original to be forwarded
via overnight mail).

 
 
(b)
A copy of the executed Purchase Commitment for the Pledged Loan (which must
conform to requirements of the Agreement).

 
 
(c)
A copy of the Agent’s escrow instructions letter to the title company and/or the
settlement attorney, countersigned by an authorized representative of the title
company or the settlement attorney involved with the transaction.

 
 
(d)
Original assignment of the Mortgage, endorsed by Borrower in blank, in
recordable form but unrecorded (copy is acceptable for funding, with the
original to be forwarded via overnight mail).

 
 
(e)
Original assignment of security agreement, if applicable, endorsed by Borrower
in blank, in recordable form but unrecorded (copy is acceptable for funding,
with original to be forwarded via overnight mail).

 
 
(f)
Copies of the UCC financing statements to be filed by Borrower against the
mortgagor(s).

 
 
(g)
Closing settlement statement, if available (otherwise must be delivered on the
date of the Advance, prior to funding).

 
No Advance will be made by the Lenders prior to the Agent’s receipt of all
Collateral Documents required under Section II above or otherwise required under
the Agreement.  The Agent shall have a reasonable time (1 Business Day under
ordinary circumstances) to examine the Advance Request and the applicable
Collateral Documents before the Lenders shall fund the requested Advance, and
the Agent may reject any Mortgage Loans that does not meet the requirements of
this Exhibit, the Agreement or of the related Purchase Commitment.
 
Borrower must hold or cause the applicable title company, settlement attorney or
Borrower’s closing attorney to hold, in trust and as agent and bailee for Agent,
those original Collateral Documents of which only copies are required to be
delivered to the Agent under this Exhibit.  Promptly upon request by Agent or,
if the recorded Collateral Documents have not yet been returned from the
recording office, promptly upon receipt by Borrower or its custodian of those
recorded Collateral Documents, Borrower must deliver or cause its custodian to
deliver to Agent any or all of the original Collateral Documents.
 
Agent will, upon compliance by the Borrower with the terms of the Loan
Documents, deposit the Advance into the Funding Account, for disbursement by
Borrower to the title company or settlement attorney.
 
 
 

--------------------------------------------------------------------------------


 
 
The Advance, when wired by the Borrower to the title company or the settlement
attorney, shall be held in an escrow account of the title company or the
settlement attorney and disbursed in accordance with the closing letter of the
Borrower or its counsel when authorized by the Agent in its escrow instruction
letter.
 
Disbursement will be authorized only after the Borrower’s closing attorney,
title company or settlement attorney, as applicable, takes possession, on behalf
of the Agent, for the benefit of the Lenders, of the signed Mortgage Note,
endorsed by the Borrower in blank and without recourse, and the title company is
prepared to issue its title insurance policy.  Immediately after disbursement,
Borrower’s closing attorney, the title company or settlement attorney, as
applicable, shall be required to transmit the Mortgage Note and certified true
copy of the title insurance policy directly to the Agent.  In the event the
Pledged Loan is not closed and the related Mortgage recorded by 3:00 p.m. on the
date of the Advance, the title company or the settlement attorney must return
the Advance to the Cash Collateral Account promptly and in any event no later
than the 1st Business Day following the date of the Advance.
 
The foregoing arrangements, permitting funding of the Advance when the Mortgage
Note has been delivered to a third person on behalf of, and as agent and bailee
for, the Agent, and before the Mortgage Note is received by the Agent, for the
benefit of the Lenders, are for the convenience of the Borrower.  All risk of
loss or nondelivery of the Mortgage Note is that of the Borrower, and neither
the Agent nor the Lenders shall have any liability or responsibility therefor.
 
III.
ON THE FIRST BUSINESS DAY AFTER THE ADVANCE DATE (or the Second Business Day
after the date of the Advance if delivery is not practical due to the time of
the settlement):

 
The Agent must receive the following:
 
 
(a)
The original Mortgage Note, endorsed by Borrower in blank and without recourse.

 
 
(b)
Originals of assignment of the Mortgage and assignment of the security agreement
(if not previously delivered).

 
 
(c)
A copy of the title insurance policy or the title insurance commitment to issue
a policy marked to show the final policy exceptions, which:

 
 
(1)
Contains recording information filed on the schedules pertaining to the Pledged
Loan and, if applicable, UCC financing statements;

 
 
(2)
Names as insured Borrower and/or the Investor, and their successors and assigns,
as their interests may appear;

 
 
(3)
Shows effective date and time which is as of the date and time of disbursement
of the Advance from escrow; and

 
 
 

--------------------------------------------------------------------------------


 
 
 
(4)
Sets forth an insured amount which is equal to or greater than the Advance
amount.

 
IV.
AT LEAST 1 BUSINESS DAYS BEFORE INVESTOR/APPROVED CUSTODIAN MUST RECEIVE PLEDGED
LOAN:

 
The Agent must receive the following:
 
 
(a)
Signed shipping instructions from the Borrower to the Agent for the delivery of
the Pledged Loan, including the following:

 
 
(1)
Name and address of the contact person at Investor or the Approved Custodian to
which the Collateral Documents are to be shipped, the desired shipping date and
the preferred method of delivery;

 
 
(2)
Name of project securing the Pledged Loan;

 
 
(3)
Date by which the Investor or the Approved Custodian must receive the Pledged
Loan;

 
 
(4)
Instructions for endorsement of the Mortgage Note;

 
 
(5)
For cash payments, the signed original Wire Transfer Authorization for a Cash
Warehouse Delivery (Multifamily) (Freddie Mac Form 987), showing Lender as
warehouse lender and specifying the Cash Collateral Account as the receiving
account for loan purchase proceeds; and

 
 
(6)
Completed, but not signed, Warehouse Lender Release of Security Interest
(Multifamily) (Freddie Mac Form 996), to be signed by Lender.

 
 
(b)
The remainder of the documents required for shipping to the Investor or the
Approved Custodian as specified by the Investor or the Approved Custodian or in
the Freddie Mac Seller/Servicer Guide.

 
Unless otherwise agreed in writing with Borrower, the Agent exclusively will
deliver the Mortgage Note and other original Collateral Documents required by
this Exhibit evidencing the Pledged Loan to an Investor or an Approved
Custodian.  Upon instruction by Borrower, the Agent will complete the
endorsement of the Mortgage Note.  The Agent will deliver the Mortgage Note and
the other documents required for shipping to the Investor or the Approved
Custodian as specified by the Investor or Approved Custodian or in the Freddie
Mac Seller/Servicer Guide to the Investor that issued the Purchase Commitment
for the Pledged Loan or to an Approved Custodian for the Investor.
 
Cash proceeds of the sale of a Pledged Loan will be deposited into the Cash
Collateral Account and applied to the related Advances.  As long as no Default
or Event of Default exists, Agent will return any excess proceeds from the sale
of a Pledged Loan, after repayment of the related Advances, to Borrower (by
transfer to the Operating Account), unless otherwise instructed in writing by
Borrower.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-2
 
PROCEDURES AND DOCUMENTATION FOR WAREHOUSING FANNIE MAE DUS AND OTHER FANNIE MAE
MORTGAGE LOANS
 
Capitalized terms used in this Exhibit without further definition have the
meanings set forth in the Amended and Restated Mortgage Warehousing Credit and
Security Agreement dated as of May 30, 2008 (as amended and/or restated from
time to time, and as any provision thereof may be waived, the “Agreement”) among
Centerline Mortgage Capital Inc., a Delaware corporation, Centerline Mortgage
Partners Inc., a Delaware corporation, the lenders from time to time party
hereto as defined on Schedule 1 (together with any successors and assigns
thereof, being hereinafter referred to individually as a “Lender” and
collectively as the “Lenders”) and Bank of America, N.A., in its capacity as one
of the Lenders and as agent (it and its successors in that capacity called the
“Agent”) for the Lenders
 
All documentation delivered pursuant to this Exhibit must be satisfactory to the
Agent in its sole discretion.
 
Fannie Mae form numbers used in this Exhibit are for convenience only and
Borrower must use the equivalent forms required at the time of delivery of a
Pledged Asset.

I.          AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE ADVANCE DATE:
 
The Agent must receive an electronic mail from an Authorized Representative of
Borrower, providing the following information on the Pledged Loan:
 
(a)        Mortgagor’s name;
 
(b)        Project name;
 
(c)        The Borrower’s case/loan number;
 
(d)        Expected Advance date;
 
(e)        Mortgage Note Amount;
 
 
(f)
Name, address, telephone and facsimile of title company or settlement attorney
and contact person.  Must identify who will be responsible for custody of
closing documents and delivery of required items to Agent.

 
Upon receipt of such electronic mail, in form and substance satisfactory to
Agent, Agent will issue its escrow instructions letter to the specified title
company and/or the settlement attorney, which will include wiring information,
bailee clauses and contact information at the Agent for the delivery of the
original Mortgage Note and related Collateral Documents.
 
 

--------------------------------------------------------------------------------


 
 
II.         AT LEAST 1 BUSINESS DAY PRIOR TO THE ADVANCE DATE:
 
The Agent must receive the following:
 
 
(a)
An original, facsimile or electronic copy of an Advance Request (Exhibit A to
the Agreement) executed by an Authorized Representative of Borrower (facsimile
or electronic copy is acceptable for funding, with the original to be forwarded
via overnight mail).

 
 
(b)
A copy of the confirmed Fannie Mae Multifamily Commitment and Delivery printed
from the C&D System for either a cash or Mortgage-Backed Security transaction.

 
 
(c)
If a Mortgage-backed Security is to be issued, a copy of the executed Purchase
Commitment for the Pledged Security (which must conform to the requirements of
the Agreement).

 
 
(d)
A copy of the Agent’s escrow instructions letter to the title company and/or the
settlement attorney, countersigned by an authorized representative of the title
company or the settlement attorney involved with the transaction.

 
 
(e)
Original assignment of the Mortgage, endorsed by Borrower in blank, in
recordable form but unrecorded (copy is acceptable for funding, with the
original to be forwarded via overnight mail).

 
 
(f)
Original assignment of security agreement, if applicable, endorsed by Borrower
in blank, in recordable form but unrecorded (copy is acceptable for funding,
with original to be forwarded via overnight mail).

 
 
(g)
Copies of the UCC financing statements to be filed by Borrower against the
mortgagor(s).

 
 
(h)
Closing settlement statement, if available (otherwise must be delivered on the
date of the Advance, prior to funding).

 
No Advance will be made by the Lenders prior to the Agent’s receipt of all
Collateral Documents required under Section II above or otherwise required under
the Agreement.  The Agent shall have a reasonable time (1 Business Day under
ordinary circumstances) to examine the Advance Request and the applicable
Collateral Documents before the Lenders shall fund the requested Advance, and
the Agent may reject any Mortgage Loans that does not meet the requirements of
this Exhibit, the Agreement or of the related Purchase Commitment.
 
Borrower must hold or cause the applicable title company or settlement attorney
to hold, in trust and as agent and bailee for Agent, those original Collateral
Documents of which only copies are required to be delivered to the Agent under
this Exhibit.  Promptly upon request by Agent or, if the recorded Collateral
Documents have not yet been returned from the recording office, immediately upon
receipt by Borrower or its custodian of those recorded Collateral Documents,
Borrower must deliver or cause its custodian to deliver to Agent any or all of
the original Collateral Documents.
 
 
 

--------------------------------------------------------------------------------


 
Agent will, upon compliance by the Borrower with the terms of the Loan
Documents, deposit the Advance into the Funding Account, for disbursement by
Borrower to the title company or settlement attorney.
 
The Advance, when wired by the Borrower to the title company or the settlement
attorney, shall be held in an escrow account of the title company or the
settlement attorney and disbursed in accordance with the closing letter of the
Borrower or its counsel when authorized by the Agent in its escrow instruction
letter.
 
Disbursement will be authorized only after the title company or settlement
attorney takes possession, on behalf of the Agent, for the benefit of the
Lenders, of the signed Mortgage Note, endorsed by the Borrower in blank and
without recourse, and the title company is prepared to issue its title insurance
policy.  Immediately after disbursement, the title company or settlement
attorney shall be required to transmit the Mortgage Note and certified true copy
of the title insurance policy directly to the Agent.  In the event the Pledged
Loan is not closed and the related Mortgage recorded by 3:00 p.m. on the date of
the Advance, the title company or the settlement attorney must return the
Advance to the Cash Collateral Account promptly and in any event no later than
the 1st Business Day following the date of the Advance.
 
The foregoing arrangements, permitting funding of the Advance when the Mortgage
Note has been delivered to a third person on behalf of, and as agent and bailee
for, the Agent, and before the Mortgage Note is received by the Agent, for the
benefit of the Lenders, are for the convenience of the Borrower.  All risk of
loss or nondelivery of the Mortgage Note is that of the Borrower, and neither
the Agent nor the Lenders shall have any liability or responsibility therefor.
 
III.
ON THE FIRST BUSINESS DAY AFTER THE ADVANCE DATE (or the Second Business Day
after the date of the Advance if delivery is not practical due to the time of
the settlement):

 
The Agent must receive the following:
 
 
(a)
The original Mortgage Note, endorsed by Borrower in blank and without recourse.

 
 
(b)
Originals of assignment of the Mortgage and assignment of the security agreement
(if not previously delivered).

 
 
(c)
A copy of the title insurance policy or the title insurance commitment to issue
a policy marked to show the final policy exceptions, which:

 
 
(1)
Contains recording information filed on the schedules pertaining to the Pledged
Loan and, if applicable, UCC financing statements;

 
 
 

--------------------------------------------------------------------------------


 
 
 
(2)
Names as insured Borrower and/or the Investor, and their successors and assigns,
as their interests may appear;

 
 
(3)
Shows effective date and time which is as of the date and time of disbursement
of the Advance from escrow; and

 
 
(4)
Sets forth an insured amount which is equal to or greater than the Advance
amount.

 
IV.
AT LEAST 1 BUSINESS DAYS BEFORE INVESTOR/APPROVED CUSTODIAN MUST RECEIVE PLEDGED
LOAN):

 
The Agent must receive the following:
 
 
(a)
Signed shipping instructions for the delivery of the Pledged Loan including the
following:

 
 
(1)
Name and address of the Investor or the Approved Custodian to which the
Collateral Documents are to be shipped, the desired shipping date and the
preferred method of delivery.

 
 
(2)
Name of project securing the Pledged Loan.

 
 
(3)
Date the Investor or the Approved Custodian must receive the Pledged Loan.

 
 
(4)
Instructions for endorsement of the Mortgage Note.

 
 
(5)
For cash payments, the signed original Wire Transfer Request (Fannie Mae Form
4639) or Fannie Mae Wiring Instructions from the C&D System, specifying the
applicable Cash Collateral Account as the receiving account for loan purchase
proceeds.

 
 
(6)
Executed bailee letter with the appropriate applicable Schedule A (in form
approved by Fannie Mae and the Agent).

 
 
(7)
If a Mortgage-backed Security is to be issued by Fannie Mae, a copy of the
Fannie Mae Wiring Instructions from the C&D system, instructing Fannie Mae to
issue the Mortgage-backed Security in Borrower’s name and to deliver the Pledged
Security to Agent’s custody account.

 
 
(8)
If a Mortgage-backed Security is to be issued, completed and signed Security
Delivery Instructions, in the form attached as Schedule I to this Exhibit.

 
 
(b)
The remainder of the documents required for shipping to Investor/Approved
Custodian as specified by Investor or in Fannie Mae’s Delegated Underwriting and
Servicing Guide.

 
 
 

--------------------------------------------------------------------------------


 
Agent exclusively will deliver the Mortgage Note and other original Collateral
Documents evidencing the Pledged Loan to Investor/Approved Custodian, unless
otherwise agreed in writing with Borrower or as otherwise directed by Borrower
to comply with the requirements of Fannie Mae’s ASAP Plus program.  Upon
instruction by Borrower, Agent will complete the endorsement of the Mortgage
Note.  If no Mortgage-backed Security is to be issued, Agent will deliver the
Mortgage Note and the other documents required for shipping to Investor/Approved
Custodian as specified by Investor/Approved Custodian or in Fannie Mae’s
Delegated Underwriting and Servicing Guide with an executed bailee letter to the
Investor that issued the Purchase Commitment for the Pledged Loan or to its
Approved Custodian.  If a Mortgage-backed Security is to be issued, Agent will
deliver the Mortgage Note and the other documents required for shipping.
 
Cash proceeds of the sale of a Pledged Loan or a Pledged Security will be
deposited into the Cash Collateral Account and applied to the related
Advances.  As long as no Default or Event of Default exists, Agent will return
any excess proceeds from the sale of a Pledged Loan or a Pledged Security, after
repayment of the related Advances, to Borrower (by transfer to the Operating
Account), unless otherwise instructed in writing by Borrower.
 
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE I TO EXHIBIT C-2
SECURITY DELIVERY INSTRUCTIONS
 
_____________________________________________________________________________

 

 
Custodial Account
Number:                                                                                                
     ______________________
Custodial Account
Name:                                                                                                    
    ______________________
Cash Collateral Account
No:                                                                                                ______________________
INSTRUCTIONS MUST BE RECEIVED 2 BUSINESS DAYS IN ADVANCE OF PICK-UP/DELIVERY
 
BOOK-ENTRY DATE:
_________________                                                                                                SETTLEMENT
DATE: ____________
ISSUER:
_____________________________                                                                                                SECURITY:
_____________________
NO. OF CERTIFICATES:
_______________                                                                                                1)
_________________________________
2) _________________________________


PURCHASE PRICE @
_________%                                                                                                           =           _______________________
 
ACCRUED INTEREST (_____DAYS @
_______%)                                                                                  =           _______________________
 
TOTAL PURCHASE
PRICE                                                                                                                         =           $______________________
 


 
CUSIP NO. __________________________
 
Pool No.
_______________                                                                                                           Coupon
Rate: __________________
 
Issue Date (M/D/Y):
____________________                                                                                                           Maturity
Date M/D/Y):__________
 
POOL TYPE (circle one):
 
Fannie Mae:                                           FIXED
ARM                                           DISCOUNT
NOTE                                                      DEBENTURES
 
DELIVER
TO:                                __________________                                                      (  )
Versus Payment
 
__________________                                                      DVP
AMOUNT $_____________________
 
__________________
DELIVER
TO:                                __________________                                                      (  )
Versus Payment
__________________                                                      DVP
AMOUNT $_____________________
__________________
PROJECT
NAME:                                                         ____________________________________________________
AUTHORIZED SIGNATURE: ____________________________________________________
PRINTED NAME AND TITLE: ___________________________________________________



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-3
 
PROCEDURES AND DOCUMENTATION FOR WAREHOUSING
 
FHA PROJECT LOANS AND FHA CONSTRUCTION MORTGAGE LOANS
 
Capitalized terms used in this Exhibit without further definition have the
meanings set forth in the Amended and Restated Mortgage Warehousing Credit and
Security Agreement dated as of May 30, 2008 (as amended and/or restated from
time to time, and as any provision thereof may be waived, the “Agreement”) among
Centerline Mortgage Capital Inc., a Delaware corporation, Centerline Mortgage
Partners Inc., a Delaware corporation, the lenders from time to time party
hereto as defined on Schedule 1 (together with any successors and assigns
thereof, being hereinafter referred to individually as a “Lender” and
collectively as the “Lenders”) and Bank of America, N.A., in its capacity as one
of the Lenders and as agent (it and its successors in that capacity called the
“Agent”) for the Lenders
 
All documentation delivered pursuant to this Exhibit must be satisfactory to the
Agent in its sole discretion.
 
HUD form numbers used in this Exhibit are for convenience only and Borrower must
use the equivalent forms required at the time of delivery of a Pledged Asset.
 
I.
AT LEAST 3 BUSINESS DAYS PRIOR TO THE ADVANCE DATE:

 
The Agent must receive an electronic mail from an Authorized Representative of
Borrower, providing the following information on the Pledged Asset:
 
 
(a)
Mortgagor’s name;

 
 
(b)
Project name;

 
 
(c)
Borrower’s case/loan number;

 
 
(d)
Expected Advance date;

 
 
(e)
Mortgage Note Amount; and

 
 
(f)
Name, street address, email address, telephone and facsimile of title company or
settlement attorney and contact person.  Must identify who will be responsible
for custody of closing documents and delivery of required items to Agent.

 
Upon receipt of such electronic mail, in form and substance satisfactory to
Agent, Agent will issue its escrow instructions letter to the specified title
company and/or the settlement attorney, which will include wiring information,
bailee clauses and contact information at the Agent for the delivery of the
original Mortgage Note and related Collateral Documents.
 
 

--------------------------------------------------------------------------------


 
 
II.
AT LEAST 1 BUSINESS DAY PRIOR TO THE ADVANCE DATE:

 
Agent must receive the following:
 
 
(a)
An original, facsimile or electronic copy of an Advance Request (Exhibit A to
the Agreement) executed by an Authorized Representative of Borrower (facsimile
or electronic copy is acceptable for funding, with the original to be forwarded
via overnight mail).

 
 
(b)
Copy of FHA Firm Commitment to insure.

 
 
(c)
If no Mortgage-backed Security is to be issued, a copy of the executed Purchase
Commitment for the Pledged Loan.

 
 
(d)
If a Mortgage-backed Security is to be issued, a copy of the executed Purchase
Commitment (which must conform to the requirements of the Agreement) for the
Mortgage-backed Security (consisting, in the case of a tax-exempt FHA
Construction Mortgage Loan, of a trust indenture for the sale of the related
securities and an agreement of the issuer and trustee to purchase the
Mortgage-backed Security).

 
 
(e)
If a participation certificate is to be issued, a copy of the participation and
servicing agreement.

 
 
(f)
A copy of the Agent’s escrow instructions letter to the title company and/or the
settlement attorney, countersigned by an authorized representative of the title
company or the settlement attorney involved with the transaction.

 
 
(g)
For FHA Construction Mortgage Loans, a copy of the Application for Insurance of
Advance of Mortgage Proceeds (HUD Form 92403) to be submitted to HUD.

 
 
(h)
Original assignment of the Mortgage, endorsed by borrower in blank, in
recordable form but unrecorded (copy is acceptable for funding, with the
original to be forwarded via overnight mail).

 
 
(i)
Original assignment of the security agreement, if applicable, endorsed by
Borrower in blank, in recordable form but unrecorded (copy is acceptable for
funding, with the original to be forwarded via overnight mail).

 
 
(j)
Copies of UCC financing statements to be filed by Borrower against the
mortgagor(s).

 
 
(k)
Closing settlement statement, if available (otherwise must be delivered on the
date of the Advance, prior to funding).

 
No Advance will be made by the Lenders prior to the Agent’s receipt of all
Collateral Documents required under Section II. Agent has a reasonable time (1
Business Day under ordinary circumstances) to examine Borrower’s Advance Request
and the Collateral Documents to be delivered by Borrower before the Lenders
shall fund the requested Advance, and the Agent may reject any Mortgage Loan
that does not meet the requirements of this Exhibit, the Credit Agreement or of
the related Purchase Commitment.
 
 
 

--------------------------------------------------------------------------------


 
Borrower must hold or cause its custodian to hold, in trust and as agent and
bailee for Agent, those original Collateral Documents of which only copies are
required to be delivered to Agent under this Exhibit. Promptly upon request by
Agent or, if the recorded Collateral Documents have not yet been returned from
the recording office, immediately upon receipt by Borrower or its custodian of
those recorded Collateral Documents, Borrower must deliver or cause its
custodian to deliver to the Agent any or all of the original Collateral
Documents.
 
Agent will, upon compliance by the Borrower with the terms of the Loan
Documents, deposit the Advance into Borrower’s Funding Account, for disbursement
by Borrower to the title company or settlement attorney.
 
The Advance, when wired by Borrower to the title company or the settlement
attorney, must be held in an escrow account of the title company or the
settlement attorney and disbursed in accordance with the closing letter of
Borrower or its counsel and when authorized by the terms of the escrow
instructions letter of Agent.
 
At closing, the title company or the settlement attorney must take possession on
behalf of, and as agent and bailee for, Agent (for the benefit of the Lenders)
of (a) the signed Mortgage Note, endorsed by Borrower in blank and without
recourse, and (b) a copy of the title insurance policy, after which the title
company or the settlement attorney may release the Mortgage Note and the title
insurance policy to Borrower’s counsel pursuant to an executed bailee letter
countersigned by Borrower’s counsel, in a form provided by Agent. In the bailee
letter, Borrower’s counsel must (a) acknowledge receipt of the Mortgage Note,
(b) acknowledge Agent’s security interest in the Mortgage Note (for the benefit
of the Lenders), (c) agree that the Mortgage Note is being delivered to
Borrower’s counsel solely for the purpose of obtaining HUD’s endorsement, and
(d) agree to deliver the Mortgage Note, endorsed by HUD, and the title insurance
policy directly to the Agent.  The title company or the settlement attorney may
disburse the Advance from escrow upon advice of Borrower’s counsel (which may be
telephonic) that HUD has endorsed the Mortgage Note.  In the event the Pledged
Loan is not closed and the related Mortgage recorded on the date of the Advance,
the title company or the settlement attorney must return the Advance to
Borrower’s Cash Collateral Account, promptly and in any event within one (1)
Business Day after the date of the Advance.
 
The foregoing arrangements, which permit the Agent and the Lenders to fund the
Advance after the Mortgage Note has been delivered to a third person on behalf
of, and as agent and bailee for, Agent (for the benefit of the Lenders), and
before the Mortgage Note is received by Agent, are for the convenience of
Borrower. Borrower retains all risk of loss or nondelivery of the Mortgage Note,
and neither the Agent nor the Lenders have any liability or responsibility for
those risks.
 
 
 

--------------------------------------------------------------------------------


 
III.
ON THE FIRST BUSINESS DAY AFTER THE ADVANCE DATE (or the Second Business Day
after the date of the Advance if delivery is not practical due to the time of
the settlement):

 
Agent must receive the following:
 
 
(a)
Original signed Mortgage Note, endorsed by Borrower in blank and without
recourse and endorsed for insurance by HUD.

 
 
(b)
A copy of the title insurance policy, which:

 
 
(1)
contains recording information filled in on the schedules pertaining to the
Pledged Loan, UCC financing statements (if applicable), and regulatory
agreement;

 
 
(2)
names as insured the “Mortgagee and/or the Secretary of the Department of
Housing and Urban Development, and their successors and assigns, as their
interests may appear”;

 
 
(3)
shows an effective date and time that is on or after the date and time of
disbursement of the Advance from escrow; and

 
 
(4)
sets forth an insured amount that is equal to or greater than the Advance
amount.

 
 
(c)
For FHA Construction Mortgage Loans, a copy of the Application for Insurance of
Advance of Mortgage Proceeds (HUD Form 92403), signed by an authorized
representative of HUD.

 
 
(d)
If a participation certificate has been issued:

 
 
(1)
the original participation certificate evidencing one hundred percent (100%) of
the undivided interests in the pool of Pledged Loans; and

 
 
(2)
original signed stock/bond power or equivalent assignment for the participation
certificate issued from Borrower to the Agent (or from the Investor to the Agent
if the participation certificate was issued in the name of the Investor).

 
 
(e)
Originals of assignment of the Mortgage and assignment of the security agreement
(if not previously delivered).

 
IV.
AT LEAST 1 BUSINESS DAYS BEFORE INVESTOR/APPROVED CUSTODIAN MUST RECEIVE PLEDGED
LOAN):

 
Agent must receive signed shipping instructions from Borrower to the Agent for
the delivery of the Pledged Loan, including the following:
 
 

--------------------------------------------------------------------------------


 
 
 
(a)
Name and address of contact person at Investor/Approved Custodian to whom the
Collateral Documents are to be shipped, the desired shipping date and the
preferred method of delivery, with courier number.

 
 
(b)
Name of project securing the Pledged Loan.

 
 
(c)
Date by which Investor/Approved Custodian must receive the Pledged Loan.

 
 
(d)
Instructions for endorsement of the Mortgage Note, if applicable.  For an FHA
Construction Mortgage Loan, Lender will endorse and deliver the Mortgage Note
following the initial Advance for that Mortgage Loan.

 
 
(e)
Completed but not signed Release of Security Interest (HUD Form 1171 1A), to be
signed and delivered by Agent.  For an FHA Construction Mortgage Loan, Agent
will only sign and deliver such a Release of Security Interest for the initial
and last Advances for that Mortgage Loan.

 
 
(f)
For delivery of a participation certificate, the name and address of the contact
person at Investor/Approved Custodian to whom the participation certificate is
to be delivered.

 
Agent exclusively will deliver the Mortgage Note, any Participation Certificates
and other original Collateral Documents required by this Exhibit evidencing the
Pledged Loan, together with a bailee letter, to an Investor or an Approved
Custodian, unless otherwise agreed in writing with Borrower. Upon instruction by
Borrower, Agent will complete the endorsement of the Mortgage Note. If no
Mortgage- backed Security is to be issued, Agent will deliver the Mortgage Note
with a bailee letter to the Investor that issued the Purchase Commitment for the
Pledged Loan or an Approved Custodian for the Investor. If a Mortgage-backed
Security is to be issued, Agent will deliver the Mortgage Note and the Release
of Security Interest, with an executed bailee letter to an Approved Custodian
for Ginnie Mae.
 
V.
FOR EACH SUBSEQUENT ADVANCE ON FHA CONSTRUCTION MORTGAGE LOANS:

 
 
(a)
At least 1 Business Day prior to the date of the Advance, the Agent must
receive:

 
 
(1)
An original, facsimile or electronic copy of an Advance Request (Exhibit A to
the Agreement) executed by an Authorized Representative of Borrower (facsimile
or electronic copy is acceptable for funding, with the original to be forwarded
via overnight mail).; and

 
 
(2)
Copy of an Application for Insurance of Advance of Mortgage Proceeds (HUD Form
92403), signed by an authorized representative of HUD.

 
 
(b)
On the day of the Advance, Agent must receive evidence of title insurance
coverage in an amount equal to the aggregate amount of all Advances (including
the requested Advance).

 
 
 

--------------------------------------------------------------------------------


 
 
(c)
By the first Business Day following the date of the Advance, if a participation
certificate has been issued in connection with a subsequent Advance, the agent
must receive:

 
 
(1)
the original participation certificate evidencing one hundred percent (100%) of
the undivided interests in the pool of Pledged Loans; and

 
 
(2)
original signed stock/bond power or equivalent assignment for the participation
certificate issued from Borrower to the Agent (or from the Investor to the Agent
if the participation certificate was issued in the name of the Investor).

 
VI.
IF A GINNIE MAE MORTGAGE-BACKED SECURITY IS TO BE ISSUED, NO LATER THAN 1
BUSINESS DAY PRIOR TO SETTLEMENT DATE FOR THE PLEDGED SECURITY:

 
Agent must receive:
 
 
(a)
Copy of as-submitted Schedule of Subscribers (HUD Form 11705), instructing
Ginnie Mae to issue the Mortgage-backed Security in Borrower’s name and
designating Agent as the subscriber, and to deliver the Pledged Security to
Agent’s custody account at Bank of America, N.A. and bearing the following
instructions: “These instructions may not be changed without prior written
approval of Bank of America, N.A.”

 
 
(b)
Completed but not signed Release of Security Interest (HUD Form 11711A), to be
signed by Agent.  For an FHA Construction Mortgage Loan, Agent will only sign
and deliver such a Release of Security Interest for the initial and last
Advances for that Mortgage Loan.

 
 
(c)
Completed and signed Security Delivery Instructions, in the form attached as
Schedule I to this Exhibit.

 
Upon receipt of a Pledged Security, Agent will deliver the Pledged Security to
the Investor that issued the Purchase Commitment for the Pledged Security. The
Pledged Security will be released to the Investor only upon payment of the
purchase proceeds to Agent.
 
Cash proceeds of the sale of a Pledged Loan or a Pledged Security will be
deposited into the Cash Collateral Account and applied to the related
Advances.  As long as no Default or Event of Default exists, Agent will return
any excess proceeds from the sale of a Pledged Loan or a Pledged Security, after
repayment of the related Advances, to Borrower (by transfer to the Operating
Account), unless otherwise instructed in writing by Borrower.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I TO EXHIBIT C-3
 
SECURITY DELIVERY INSTRUCTIONS
 
______________________________________________________________________________


Custodial Account
Number:                                                                                                
     ______________________
Custodial Account
Name:                                                                                                    
    ______________________
Cash Collateral Account
No:                                                                                                ______________________


INSTRUCTIONS MUST BE RECEIVED 2 BUSINESS DAYS IN ADVANCE OF PICK-UP/DELIVERY
 
BOOK-ENTRY DATE:
_________________                                                                                                SETTLEMENT
DATE: _______________
ISSUER:
_____________________________                                                                                                SECURITY:
________________________
NO. OF CERTIFICATES:
_______________                                                                                                1)
_________________________________
2) _________________________________


PURCHASE PRICE @
_________%                                                                                                           =           _______________________
 
ACCRUED INTEREST (_____DAYS @
_______%)                                                                                  =           _______________________
 
TOTAL PURCHASE
PRICE                                                                                                                          =           $______________________
 


 
CUSIP NO. ___________________________
 
Pool No.
_______________                                                                                                           Coupon
Rate: __________________
 
Issue Date (M/D/Y):
____________________                                                                                                           Maturity
Date (M/D/Y):_________
 
POOL TYPE (circle one):
 
Ginnie Mae:                                           GINNIE MAE
I                                           GINNIE MAE II
 
DELIVER
TO:                                __________________                                                      (  )
Versus Payment
 
__________________                                                      DVP
AMOUNT $_____________________
 
__________________
 
DELIVER
TO:                                __________________                                                      (  )
Versus Payment
 
__________________                                                      DVP
AMOUNT $_____________________
 
__________________
PROJECT
NAME:                   ____________________________________________________
AUTHORIZED SIGNATURE: ____________________________________________________
PRINTED NAME AND TITLE: ___________________________________________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G:  LIST OF APPROVED INVESTORS
 
 
      Bank of America, N.A.;
Nomura;
Credit Suisse;
Deutsche Bank;
Citigroup;
RBS Securities, Inc.;
JP Morgan Chase;
Morgan Stanley;
Goldman Sachs;
Wachovia;
Royal Bank of Scotland;
Duncan Williams;
Wells Fargo;
UBS Investment Bank;
BB&T Corporation; and

Any other financially responsible private institution that Agent deems
acceptable, in its sole discretion, to issue Purchase Commitments with respect
to a particular category of Eligible Loans.